 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH FREENEY,                                     Case No. 1:19-cv-01324-AWI-EPG

12                   Plaintiff,
                                                           ORDER GRANTING EXTENSION OF
13                                                         DEADLINE FOR FILING OF JOINT
      v.                                                   STIPULATION TO REMAND
14
      J.B. HUNT TRANSPORT, INC., et al.,
15
                     Defendants.                           (ECF No. 8)
16

17

18           Pursuant to the Parties’ stipulation (ECF No. 8), and finding good cause, the Court

19 grants the request for additional time, to January 27, 2020, for the parties to file either a joint
20 stipulation to remand or a joint status report indicating the status of settlement and the filing of

21 the anticipated joint stipulation to remand.

22
     IT IS SO ORDERED.
23

24     Dated:     December 3, 2019                             /s/
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      1
